Appeal by the defendant from three judgments of the County Court, Rockland County (Kelly, J.), all rendered August 2, 2001, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 01-00081, criminal possession of a controlled substance in the second degree under indictment No. 01-00082, and conspiracy in the fourth degree under indictment No. 01-00084, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Since the defendant was sentenced as a second felony offender, the sentences imposed were required to run consecutively to the defendant’s undischarged sentence on the defendant’s prior conviction, notwithstanding the County Court’s silence on the issue (see Penal Law § 70.25 [2-a]; Matter of Madison v Goord, 274 AD2d 483, 484 [2000]; People v Hansen, 267 AD2d 474, 475 [1999]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.